

Exhibit 10.2
 
EXECUTION COPY
 
WAIVER AND AMENDMENT NO. 4 TO SECOND LIEN CREDIT AGREEMENT dated as of March 30,
2006 (this “Amendment Agreement”) among KRISPY KREME DOUGHNUT CORPORATION, a
North Carolina corporation (the “Borrower”), the GUARANTORS (as defined in the
Credit Agreement referred to below) signatory hereto and the LENDERS (as defined
in the Credit Agreement referred to below) signatory hereto.
 
PRELIMINARY STATEMENTS
 
WHEREAS, the Borrower is party to a Second Lien Credit Agreement dated as of
April 1, 2005 (as amended, amended and restated, supplemented or otherwise
modified up to the date hereof, the “Credit Agreement”) among the Borrower, the
Parent Guarantor, the Subsidiary Guarantors, the Lenders, and Credit Suisse
(formerly known as Credit Suisse First Boston), as Administrative Agent, Paying
Agent, Fronting Bank, and Collateral Agent.
 
WHEREAS, the Borrower and Westward Dough Operating Company, LLC (the “Buyer”)
are expected to enter into an assignment agreement, pursuant to which the
Borrower will assign all of its interest in KK Wyotona, LLC (the “Equity
Interests”) to the Buyer (the “Assignment”) in consideration for the Buyer
entering into a sales purchase agreement with Glazed Investments, LLC (“Glazed
Investments”) to purchase certain of Glazed Investments’ properties (the
“Assets”) for approximately $10,000,000 in cash;
 
WHEREAS, Glazed Investments made a voluntary filing of a case under Chapter 11
of the United States Bankruptcy Code, and the Borrower may make a
debtor-in-possession loan of up to $3,000,000 (the “DIP Loan”) to Glazed
Investments provided that upon receipt of the cash proceeds from any sale of the
Assets, Glazed Investments shall repay the obligations of Glazed Investments
guaranteed by the Borrower in an amount at least equal to the amount of the DIP
Loan; and
 
WHEREAS, the Borrower has requested that the Required Lenders agree to amend and
waive certain provisions of the Credit Agreement, and the Required Lenders have
agreed, subject to the terms and conditions hereinafter set forth to such
amendments and waiver.
 
Accordingly, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.  Defined Terms. Capitalized terms used but not herein shall be used
herein as defined in the Credit Agreement.
 
SECTION 2.  Waiver. As of the Amendment Effective Date (as defined below), the
undersigned Lenders hereby (i) waive the conditions set forth in Section 7.03(f)
of the Credit Agreement with respect to the Assignment, (ii) agree that the
Assignment be deemed to be a sale permitted by Section 7.03(f) of the Credit
Agreement and (iii) agree that the Assignment shall not be deemed to be a
Disposition.
 


--------------------------------------------------------------------------------




 
SECTION 3.  Amendments. As of the Amendment Effective Date:
 
(a)  Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new defined terms therein in the appropriate alphabetical locations:
 
“Glazed Investments DIP Loan” means a debtor-in-possession loan of up to
$3,000,000 made by the Borrower to Glazed Investments, LLC.
 
“Glazed Investments Sale” means the sale of assets of Glazed Investments, LLC
for cash consideration of approximately $10,000,000 in a transaction approved in
a bankruptcy proceeding under Chapter 11 of the United States Bankruptcy Code.
 
(b)  Section 7.05 of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:
 
“Notwithstanding anything to the contrary in this Agreement, the Glazed
Investments DIP Loan shall be deemed to be an Investment in a Joint Venture
permitted by Section 7.05(k); provided that the Glazed Investments DIP Loan
shall no longer be deemed to be an Investment permitted by Section 7.05(k)
unless a Glazed Investments Sale is consummated and the proceeds are applied to
the permanent repayment of the obligations of Glazed Investments, LLC guaranteed
by the Borrower in an amount at least equal to the amount of the Glazed
Investments DIP Loan, and such repayment occurs on or before the earlier of (a)
the date which is six months after the disbursement of the Glazed Investments
DIP Loan and (b) August 15, 2006. In the event that the Glazed Investments DIP
Loan is no longer deemed to be an Investment permitted by Section 7.05(k) by
operation of the proviso in the immediately preceding sentence, the Glazed
Investments DIP Loan shall be deemed to be a utilization of the amount of
Investments permitted under Section 7.05(i) to the extent permitted under
Section 7.05(i) and, to the extent not so permitted, would constitute a
violation of Section 7.05. ”
 
SECTION 4.  Representations and Warranties. The Borrower hereby represents and
warrants to the undersigned Lenders that the fair market value of the Equity
Interests does not exceed $80,000.
 
SECTION 5.  Conditions to Effectiveness. The waivers and agreements set forth in
Section 2 hereof and the amendments set forth in Section 3 hereof shall become
effective when, and only when, and as of the date (the “Amendment Effective
Date”) on which (a) the Administrative Agent shall have received counterparts of
this Amendment Agreement executed by the Borrower, each of the Guarantors (other
than Freedom Rings, LLC) and the Required Lenders (b) all the conditions to the
effectiveness of the Waiver and Amendment No. 4 to the First Lien Credit
Agreement of even date herewith, substantially in the form heretofore delivered
to the Lenders, shall have occurred other than the effectiveness of this
Amendment Agreement and (c) the Administrative Agent shall have received payment
of all accrued fees and expenses of the Administrative Agent (including the
reasonable and accrued fees of counsel to the Administrative Agent invoiced on
or prior to the date hereof).
 

-2-

--------------------------------------------------------------------------------




 
SECTION 6.  Reference to and Effect on the Financing Documents.
 
(a)  On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof”, or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as modified hereby.
 
(b)  The Credit Agreement and each of the other Loan Documents, as specifically
modified by this Amendment Agreement, are and shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed.
 
(c)  The execution, delivery and effectiveness of this Amendment Agreement shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Credit Agreement or the other Loan Documents, nor
constitute a waiver of any provision of the Credit Agreement or the other Loan
Documents.
 
SECTION 7.  Affirmation of Guarantors. Each Guarantor signatory hereto hereby
consents to the amendments to the Credit Agreement effected hereby, and hereby
confirms and agrees that, notwithstanding the effectiveness of the amendments
set forth in Section 3 hereof (and notwithstanding the failure of Freedom Rings,
LLC to be a party hereto), the obligations of such Guarantor contained in
Article III of the Credit Agreement or in any other Loan Documents to which it
is a party are, and shall remain, in full force and effect and are hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of such amendments, each reference in Article III of the Credit
Agreement and in each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement as modified by this Amendment Agreement.
 
SECTION 8.  GOVERNING LAW. THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 9.  Execution in Counterparts. This Amendment Agreement may be executed
by one or more of the parties to this Amendment Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment
Agreement.
 

-3-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.
 
KRISPY KREME DOUGHNUT CORPORATION
 
By: /s/ Michael C. Phalen
       Name:
       Title:
 
GUARANTORS:
 
KRISPY KREME DOUGHNUTS, INC.
 
KRISPY KREME DISTRIBUTING COMPANY,
INCORPORATED
 
KRISPY KREME MOBILE STORE COMPANY
 
KRISPY KREME CANADA, INC.
 
HD CAPITAL CORPORATION
 
HDN DEVELOPMENT CORPORATION
 
KRISPY KREME COFFEE COMPANY, LLC
 
By: KRISPY KREME DOUGHNUT
       CORPORATION, an authorized Member
 
GOLDEN GATE DOUGHNUTS, LLC
 
By: KRISPY KREME DOUGHNUT
       CORPORATION, an authorized Member
 
PANHANDLE DOUGHNUTS, LLC
 
By: KRISPY KREME DOUGHNUT
       CORPORATION, an authorized Member
 
NORTH TEXAS DOUGHNUTS, L.P.
 
By: KRISPY KREME DOUGHNUT
       CORPORATION, its General Partner
 
By: /s/ Michael C. Phalen
       Name: Michael C. Phalen
       Title: Authorized Officer
 

-4-

--------------------------------------------------------------------------------



LENDER
 
Consent of Required Lenders Received

 
 
 
 
 
 
 
 
 
 
 
 
 
 
-5-